                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 GESSY M. THEODORE

                Plaintiff,                                            19-cv-17726

        V.
                                                                       OPINION
 NEWARK DEPARTMENT OF HEALTH
 AND COMMUNITY WELLNESS, et at,

                Defendants.

       WILLIAM J. MARTINI, U.S.D.J.:
       Plaintiff Gessy M. Theodore (“Plaintiff’) brings this action against Defendants Newark
Department of Health and Community Weliness (“NDT-I”), Mark Wade, Michael Wilson
(collectively, “City Defendants”), and the American Federation of State. County, and
Municipal Employees, Council 52, AFL-CIO Local 2299 (“Union” and collectively,
“Defendants”) for discriminatory treatment and retaliation. The matter comes before the
Court on the Defendants Union and NDH’s motions to dismiss pursuant to FRCP l2(b)(6).
ECF Nos. 4 (Union Motion) 9 (Cit Defendants Motion). For the reasons set forth below, the
motions are GRANTED IN PART and DENIED IN PART.
  I.         BACKGROUND
       Plaintiff is a 62-year-old woman of Haitian decent. Compi. f 15, LCF No, 1. She has
worked at NDH since 1997. Id. Plaintiff alleges that her direct supervisor, Defendant Wilson.
has overseen a campaign of discrimination against her due to her age and national origin,
preferring African-American employees. Id. JJ 18-19. Since November 9, 2016, Plaintiff
alleges she took a series of steps to rectii’ certain instances of discrimination, including a
request for a grievance to be filed, a letter to the then-director of NDH. and a meeting with
Defendant Wade. the director of NDH. Id. ¶ 11, 20-24. As a result, Plaintiff’ alleges,
Defendants took a series of steps to retaliate against her. including: a refusal to entertain
Plaintiffs application for an Assistant Chief Inspector position in late 2016 and a pretextual
demand to see Plaintiffs license in December 2016. Id. ] 25-27. Plaintiff further alleges
Defendant Wilson: “improperly dominated Defendant Union in a manner that preventer [her]
from challenging disciplinary actions [and] receiving money under a settlement agreement
reached between the City of Newark and 8 inspectors.” Id. ¶ 28. Further, Wilson’s influence
allegedly “interfered with [Plaintiffs] ability to vote in [U]nion elections jand] caused her to
be expelled from” the Union. Id.
        Citing various documents attached to the Complaint, Plaintiff next alleges
“Defendants” denied her requests to take continuing education classes and caused customers
to believe she no longer works for NDH. Id. ¶1 30. 34. Further, Wilson allegedly plotted to
call Plaintiff to various meetings without adequate notice. Id. ¶i 3 1-32. In May 2018. Wilson
terminated Plaintiff from NDH, purportedly for failing to attend a December 2017 meeting.
Id. ¶ 33. The termination was later downgraded to a suspension. Id. finally, “Defendants
continue to impose daily and hostile conditions upon Plaintiffs employment because of her
age, race, ethnicity, and national origin,” including name calling, imposing responsibility for
others’ errors, and “inequal pay and opportunity.” Id. 35.
       On November 28, 2018, Plaintiff filed a charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”), alleging violations of Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”). Compl. ¶1 4, Ex. A. The EEOC
determined that NDH “failed to exercise its right to rebut Plaintiffs allegations,” and thus,
issued a right to sue notice on June 17, 2019. Id. ¶ 6-7, Ex. B. Accordingly, Plaintiff filed
an eight-count complaint: alleging:
 Count                                               Claim
 Count 1      Age Discrimination (Disparate Treatment) in Violation of the Age Discrimination in
              Employment Act (“ADEA”)
 Count 2      National Origin Discrimination in Violation of 42 U.S.C. § 1981 (“ 1981”).
 Count 3      Retaliation in Violation of § 1981
 Count 4      Race, Ethnicity, and National Origin Discrimination in Violation of Title VII
 Count 5      Retaliation in Violation of Title VII
 Count 6      Race, Ethnicity, National Origin, and Age Discrimination (Disparate Treatment) in
              Violation of the New Jersey Law Against Discrimination (“LAD”)
 Count 7      Retaliation in Violation of LAD
 Count 8      Retaliation in Violation of § 1981

 II.       STANDARD OF REVIEW
       A complaint survives a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss if
the Plaintiff states a claim for relief that is “plausible on its face.” Belt Atlantic Corp. V.
Twombly, 550 U.S. 544, 547 (2007). The movant bears the burden of showing that no claim
has been stated. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). Courts accept all
factual allegations as true and draw “all inferences from the ficts alleged in the light most
favorable” to plaintiffs. Phillips v. County ofAllegheny, 515 F.3d 224, 228 (3d Cir. 2008).
But courts do not accept “legal conclusions” as true and “[t]hreadbare recitals of the elements
of a cause of action, supported by mere conclusoiy statements, do not suffice.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555).’




  Defendant Union also moved pursuant to 12(b)(I) due to the Court’s purported lack of subject matter
jurisdiction. The different provisions of FRCP 12(b) in this instance is inconsequential, as the facts
relevant to the Court’s jurisdiction under FRCP 12(b)(I) are readily available to it even under a
 12(b)(6)-style test of the complaint (e.g., the administrative charge filed and, with respect to the
Court’s supplemental jurisdiction, its maintenance of certain related federal claims). The Union does
not attempt to rely on extraneous documents that would require jurisdictional discovery or a dilierent
standard.
                                                  2
III.        DISCUSSION
       A.               Count One: Age Discrimination in Violation of the ADEA
        In Count One, Plaintiff accuses Defendants of violating the ADEA by refusing to
promote her to Assistant Chief Inspector in late 2016, despite her qualification, due to
unfounded assumptions regarding older workers’ commitment and ability. Compl. ¶J 26, 38.
Under the ADEA, it is ‘unlawful for an employer to               discriminate against any
                                                                       ...




individual  .  because of such individual’s age.” 29 U.S.C. § 623(a)(1). But a “complaint
                .   .




under the ADEA will be dismissed for failure to exhaust administrative remedies if a
supporting EEOC charge was not filed within      300 days
                                                     .   .   of notification to the employee
                                                             .   ...




of the adverse employment action.” Rueht v. Viacom, Inc.. 500 F.3d 375, 382 (3d Cir. 2007).
      Here, Plaintiff filed her EEOC charge on November 28, 2018. See Compl. Lx. A
(“EEOC Charge”). November 2018 is significantly more than 300 days after “late 2016.”
Compl. 26. Accordingly, Plaintiffs EEOC charge was untimely and the Count One is
DISMISSED. Dismissal is WITH PREJUDICE, as Plaintiff cannot cure her failure to file
an administrative charge within 300 days of the incident at issue in Count One.
       B.               Counts Two, Three, and Eight: National Origin Discrimination and
                        Retaliation in Violation of Section 1981
        In Count Two, Plaintiff alleges liability under 42 U.S.C. § 1981 for discriminating
against her as an immigrant of Haitian origin. Section 1981 prohibits discrimination on the
basis of race, not solely on the basis of national origin. See Saint Frw?cis Coil. v. At-Khazraji,
481 U.S. 604, 613 (1987). Other than a blanket allegation that Defendant Wilson preferred
African Americans to her, due to her Haitian origin, Compl. 19. Plaintiti does not speciii
which Defendant is accused of violating the statute in what manner. See Compl. ¶f 42-46
(referring to Defendants” and “conduct described above” without further specification).
Counts Three and Eight similarly regurgitate the elements of a retaliation claim against
“Defendants” without specifying race-based (as opposed to national-origin based) conduct.
Jd. ¶4$-51, 7l75.2
                        1.    City Defendaiits’ Motion
        The City Defendants argue that as government actors. NDH and Dr. Wade cannot be
liable under Section 1981, only Section 1983. City Motion at 14-15 (citing IVfcGovern v. City
offhitcidelphia, 554 F.3d 114 (3d Cir. 2009)). Plaintiff consents to dismissal of Counts Two.
Three, and Eight against Dr. Wade and NDH without prejudice. so that they can he realleged
under Section 1983. City Opp. at 14, ECF No. 14. Accordingly, Counts Two. Three, and
Eight are DISMISSED WITHOUT PREJUDICE as to Defendants NDI-1 and Dr. Wade.3



2
 Paragraph 72 does specify a restriction in workload, a reduction in benefit, and rumors about her
being terminated. But as relevant below, none of this conduct is alleged against the Union.
  II’ those counts are reasserted via amended complaint, Plaintiff should enscire she provides adequate
notice as to what each Defendant is allegedly liable for, and when such conduct occurred. See
FRCP $(a)(2) (requiring “a short and plain statement of the claim showing that the pleader is entitled
to relief’); Sheeian v. Blyth Shipholding LA., I 4-cv-54$2, 2015 WL 9048979, at *3 (D.N.J. Dec. 16,
                                                   3
               2.      LJ,,ion ‘s iliotion
        As to Count Two, the Union argues Plaintiff’s Section 1981 claims fail because she
does not allege any desperate treatment was the result of purposeful or intentional race
discrimination. Union Mot. at 14. As to Counts Three and Eight (retaliation), the Union
argues Plaintiff fails to allege any protected activity. Id. at 18-21. Cross referencing their
arguments in the Title VII context, Plaintiff asserts she alleged enough facts to state a claim
under Section 1981. Union Opp. at 10. But Plaintiff’s argument on Title VII circularly cross-
references itself and the above-described portion of Plaintiffs brief on Section 1981. See id.
at 8 (citing Parts I-IT). With respect to retaliation, Plaintiff argues that she sought protection
against Defendant Wilson but instead was expelled from the Union. Id. at 1 0. She also argues
the Union secured a settlement that treated her differently [from unknown individuals] and
also negotiated a similar settlement for Defendant Wilson.” Id. (citing Compl. ¶ 28 and Exs.
D, F, G, I).
       The lack of specificity in Plaintiffs claims make it impossible to test their sufficienc.
The allegations are little more than recitations of Section 1981’s elements against general
“Defendants.” See Compl. ¶J 42-5 1, 7 1-75. The only specific paragraph cited by Plaintitis
brief implies Defendant Wilson, as a member of the Union. used his influence to ensure it
took certain actions against her. Compl. ¶ 28. However, there is nothing that shows this
action, assuming it is attributable to the Union, was due to Plaintiff’s race, as required by the
Section 1981. See Saint Francis Coil.. 481 U.S. at 613; see a/so 1/odopivec v. Anthony LLC.
17-cv-13579. 2018 WL 3656162, at *5 (D.N.J. Aug. 2, 2018). Plaintiff’s attachment and
general citation to various complaints she filed over the years does not exempt her from the
pleading requirements of FRCP 8. See supra n.3. For these reasons. Counts Two. Three, and
Eight, as alleged against the Union, are DISMISSED WITHOUT PREJUDICE. Plaintiff
may reallege these claims but should ensure she specifies in each count what race-based
discriminatory conduct she alleges, what attempt to enforce her rights under Section 1981 the
Union retaliated against her for (i.e., complaints about race-based discrimination, not ageist.
national-origin, or personal-animus-based conduct), and when such conduct occurred.
       C.      Counts Four and Five: Race, Ethnicity, and National                              Origin
               Discrimination and Retaliation in Violation of Title VII
               1.      Citp Defendants’ ?vfotioii
      As with the ADEA. the City Defendants argue Plaintiffs Title VII claims in Counts
Four and five are barred by a failure to file a timely charge with the EEOC. City Mot. at 1 0-


2015) (finding group pleading fails to satisfy FRCP 8). Plaintiff may not rely on a series of
attachments to her Complaint and internal cross-references to every prior paragraph to avoid the
pleading requirements of the Federal Rules, including the attorney’s certification as to their belief in
the adequacy of each claim. See FRCP 11(b); Terrelt v. Wi/I/cans, No. 6:17-CV-104, 2017 Wi,
4582800, at *3 (S.D. Ga. Oct. 13, 2017) (rejecting “shotgun pleading” and plaintiff’s citation to
various attachments to the complaint): Lapel/a v. Cliv ofAiL Cliv. I 0-cv-2454, 201 2 WL 2952411. at
*5 n.3 (D.N.J. July 18. 2012) (“By incorporating all preceding allegations into each count, Plaintiff
engages in shotgun pleadings that obfuscate her claims and def the mandate of Rule 8, denying
Defendants of the fullest extent of notice to which they are entitled.”).
                                                   4
13. The City Defendants are correct as to many of the allegations, which occurred well before
February 1, 20 18—300 days before Plaintiff filed her charge tvith the EEOC.
       Accordingly, claims associated with events occurring before February 1, 2018, are
DISMISSED WITH PREJUDICE. As to any conduct occurring on or after february 1,
2018, the motion is DENIED. further, because Plaintiff alleges a hostile work environment
in Count five (and includes sufficient facts to make that allegation plausible). discovery may
include inquiry into events constituting that hostile environment since Plaintiff returned to
Defendant Wilson’s supervision in 2012, so long as the allegedly hostile environment
continued into 2018. See City Opp. at 6 (discussing Plaintiff shifting to working with Wilson):
see also National Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 110 (2002) (‘Provided
that an act contributing to the claim occurs within the filing period, the entire time period of
the hostile environment may be considered by a court for the purposes of determining
liability.”).

                2.   Union Motion
        As to the Union, individual-event-based claims occurring before February 1, 201 8, are
similarly DISMISSED WITH PREJUDICE. As to events after that period, the Union
argues the EEOC charge did not name them, and thus Plaintiff has failed to exhaust
administrative remedies. Union Mot. at 9-1 1. Plaintiffresponds that because (1) the Union’s
activity would have been discovered in the EEOC’s investigation. had NDI-I responded. and
(2) the charge includes the words ‘other entities,” Plaintiffs EEOC charge and right to sue
apply to the Union. Union Opp. at 6-7.
       Plaintiff is mistaken. On its face, the facts alleged in the EEOC charge would not
reasonably put the Union on notice of the charges against it. See Compt. Ex. A (failing to
mention the Union or any leader thereofj see also Barzantv v. Verizon PA, Inc., 361 F. App’x
411, 414 (3d Cir. 2010) (noting that because the EEOC is required to serve the employer
“against whom the charges are made, th[e] standard allows a[ defendant] to be put on notice
of the claims likely to be filed.”). Plaintiffs expectation of what an investigation would
reveal, had NDI-I responded, is insufficient. See Antol v. Perry. 82 F.3d 1291, 1296 (3d Cir.
1996) (finding charge did not fairly encompass claim for gender discrimination even though
investigation would reveal individuals selected for positions were women and plaintiff was a
man). Plaintiff is correct that “once a charge of some sort is filed with the EEOC       ...  the
scope of a resulting private civil action in the district court is defined by the scope of the
EEOC investigation which can reasonably be expected to grow out of the charge of’
discrimination.” Hicks v. ABTAssocs., Inc., 572 F.2d 960, 966 (3d Cir. 1978) (cleaned up).
But het’e, notwithstanding Plaintiffs mention of “other entities,” nothing in the charge of
discrimination would prompt a reasonable expectation that the Union would be tied up in the
EEOC’s investigation. See Compl. Ex. A (naming NDH, and not the Union, in box seeking
name of Employer, Labor Organization, or Employment Agency, etc.). Neither the Union,
nor any Union activity, is mentioned in the charge at all. See Id.; Toztrtellotte v. Eli Lilly &
Co., 636 F. App’x 831, 851 (3d Cir. 2016) (distinguishing Hicks and finding claim failed
because factual statement of the charge lacked anything reasonably related to the additional
claim). Based on the charge “as filed,” the EEOC would have no reason to expect to
investigate the Union. nor would the Union be notified of the forthcoming charges. Cf Hicks.
572 F.2d 960, 967 (finding scope of court’s jurisdiction depends on the reasonable scope of’
an investigation of the charge Ths filed.”).
       Accordingly, with the exception of continuing hostile work envitonment claims and
those events occurring within 300 days of the administrative charge Plaintiff has filed against
the Union with New Jersey’s Public Employment Relations Commission (‘PERC”), see
Union Opp. at 9. Counts Four and Five are DISMISSED WITH PREJUDICE. Like for the
City Defendants, the motion is DENIED with respect to ongoing hostile work environment
claims and claims based on events occurring within 300 days of Plaintiffs filing with PERC.
       D.     Counts Six and Seven: Race, Ethnicity. National Origin, and Age
              Discrimination (Disparate Treatment) and Retaliation in Violation of LAD
       Counts Six and Seven essentially mirror their federal counterparts. See Compl. j’ 67-
75. Both the Union and City Defendants argue the Court lacks subject matter jurisdiction. or
should decline to exercise supplemental jurisdiction, to hear Plaintiffs state-law claims.
Defendants are incorrect. The Court has supplemental jurisdiction to hear Plaintiffs LAD
claims, which are based on the exact same facts as Plaintiffs remaining federal claims. See
28 U.S.C. § 1367(a).
        Defendants also argue that LAD claims have a two-year statute of limitations. N.J.S.
2A:l4-2(a): Williams v. Verizon New Jersey, Inc.. 19-cv-9350. 2020 WL 1227663, at *7
(D.N.J. Mar. 12, 2020). Defendants are correct on this front. Accordingly. claims based on
conduct occurring before November 28, 2016, are DISMISSED WITH PREJUDICE except
to the extent the conduct is part of a hostile work environment continuing beyond that date.
        Finally, Defendants argue that like in the federal context. Plaintiff lils to sufficiently
allege the elements of either direct or retaliation LAD claims. As with Plaintilis Section
1981 claims, the lack of specificity in Counts Six and Seven make it impossible to judge their
sufficiency. Accordingly. for those allegations that are part of a purported hostile
environment or occurred after November 2016, Count Six and Seven are DISMISSED
WITHOUT PREJUDICE. If Plaintiff intends to reallege LAD claims, she must be more
specific to give each defendant adequate notice. See, e.g., Compl. ¶ 67 (accusing P/aint of
attempting to “silence and discourage Ms. Theodore”); see also supra n.3 (discussing group
and shotgun pleading). The parties should also ensure all administrative pre-requisites are
satisfied.
IV.         CONCLUSION
       F or the reasons set forth above, both the Union’s, ECF No. 4, and the City Defendants’.
ECF No. 9, motions are GRANTED IN PART and DENIED IN PART. An appropriate
order follows.




Date: March 25, 2020                                            J. MARTINI, U.S.D.J.

                                                6
